 

Exhibit 10.10

AMERICAN WATER WORKS COMPANY, INC.

2007 OMNIBUS EQUITY COMPENSATION PLAN

PERFORMANCE STOCK UNIT GRANT

This PERFORMANCE STOCK UNIT GRANT, dated as of February 20, 2014, (the “Date of
Grant”), is delivered by American Water Works Company, Inc. (the “Company”) to
Jeffry E. Sterba (the “Participant”).

RECITALS

WHEREAS, the Committee (as defined in the American Water Works Company, Inc.
2007 Omnibus Equity Compensation Plan) has adopted a 2014 Long Term Incentive
Plan (“2014 LTIP”) pursuant to which designated employees will be granted equity
awards (collectively, the “Equity Award”) for shares of Common Stock of the
Company, par value $0.01 per share, (the “Company Stock”);

WHEREAS, the Equity Award is comprised of four separate grants, a nonqualified
stock option, a restricted stock unit, and two performance stock unit grants;

WHEREAS, the Committee has determined that the Participant is eligible to
participate in the 2014 LTIP and to grant the Participant an Equity Award under
the 2014 LTIP; and

WHEREAS, the Committee has determined that the performance stock unit portion of
the Equity Award granted to the Participant pursuant to the 2014 LTIP shall be
issued under the American Water Works Company, Inc. 2007 Omnibus Equity
Compensation Plan (the “Plan”), and the terms and conditions of the performance
stock unit grant that may be earned based on performance goals relating to
compounded earnings per share growth and operational efficiency improvement, as
set forth in Exhibit A attached hereto, shall be memorialized in this grant (the
“Grant”).

NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:

1. Grant of Performance Stock Units. Subject to the terms and conditions set
forth in this Grant and the Plan, the Company hereby grants to the Participant
___________ performance stock units (the “Performance Units”). The Performance
Units are contingently awarded and will be earned and distributable if and only
to the extent that the Performance Goals (as defined below) and other conditions
set forth in this Grant are met. Each Performance Unit shall be a phantom right
and shall be equivalent to one share of Company Stock on the applicable payment
date, as described in Paragraph 5 below. The number of Performance Units set
forth above is equal to the target number of shares of Company Stock that the
Participant will earn for 100% achievement of the Performance Goals described in
this Grant (the “Target Award”).

2. Performance Unit Account. The Company shall establish and maintain a
Performance Unit account as a bookkeeping account on its records (the
“Performance Unit Account”) for the Participant and shall record in such
Performance Unit Account the number of Performance Units granted to the
Participant. The Participant shall not have any interest in any fund or specific
assets of the Company by reason of this grant or the Performance Unit Account
established for the Participant.

3. Performance Goals.

(a) Unless a Change of Control (as defined below) occurs prior to the end of the
Performance Period (as defined below), the distribution of the shares of Company
Stock attributable to the Performance Units is contingent upon achievement of
the performance goals set forth in Exhibit A attached hereto (the “Performance
Goals”) and the Participant satisfying the continuation of employment and
service with the Employer (as defined in the Plan) requirement described in
Paragraph 4 below.

(b) As soon as administratively practicable following the end of the Performance
Period, the Committee will determine whether and to what extent the Performance
Goals have been met and certify the number of Performance Units the Participant
has earned, if any. Except as described in Paragraph 4 below, the Participant
must be employed by, or providing service to, the Employer on the last day of
the Performance Period in order to earn the Performance Units.

(c) If a Change of Control occurs prior to the end of the Performance Period,
then the Performance Period will end on the date of the Change of Control and
the Performance Units will be deemed earned at the Target Award level as of the
date of the Change of Control (the “Change of Control Date”). For purposes of
this Grant, the term “Change of Control” shall mean as such term is defined in
the Plan, except that a Change of Control shall not be deemed to have occurred
for purposes of this Grant unless the event constituting the Change of Control
constitutes a change in ownership or effective control of the Company, or in the
ownership of a substantial portion of the assets of the Company, within the
meaning of section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and its corresponding regulations.

 

--------------------------------------------------------------------------------

 

(d) For purposes of this Grant, the term “Performance Period” shall mean the
three-year period beginning on January 1, 2014 and ending December 31, 2016.

4. Termination of Employment or Service.

(a) If the Participant’s employment or service with the Employer is terminated
prior to January 1, 2015 by the Participant for Good Reason, by the Company
without Cause, or on account of death or Total Disability (each as defined
below), the Participant will earn all of the Performance Units that would have
been earned if the Participant had remained employed through January 1, 2015 if
the Performance Goals and the requirements of this Grant are met as of the last
day of the Performance Period. For purposes of this Grant, the term “Good
Reason” shall mean have the meaning that is provided in the Amended Employment
Letter Agreement between the Participant and the Company that is dated March 26,
2012, and the term “Total Disability” shall mean that the Participant has been
determined to be totally disabled by the Social Security Administration.  Any
Performance Units that are earned pursuant to this Paragraph 4(a) will be
distributed in accordance with Paragraph 5.  

(b) If the Participant continues to be employed by, or providing service to, the
Employer from the Date of Grant through January 1, 2015 or a Change of Control,
or if the Participant’s employment or service with the Employer is terminated
prior to January 1, 2015 by the Company without Cause, by the Participant for
Good Reason, or on account of death or Total Disability, the Participant will
earn all of the Performance Units, if the performance goal and the requirements
of this Grant are met as of the last day of the Performance Period. If the
Participant’s employment or service with the Employer is terminated prior to
January 1, 2015 by the Company without Cause, by the Participant for Good
Reason, or on account of death or Total Disability, the Participant will earn
all of the Performance Units, if the performance goal and the requirements of
this Grant are met as of the last day of the Performance Period. Any Performance
Units that are earned pursuant to this Paragraph 4(b) will be distributed in
accordance with Paragraph 5.

(c) If at any time prior to the date the Performance Units are distributed in
accordance with Paragraph 5 the Participant’s employment or service with the
Employer is terminated on account of Cause, all of the Performance Units subject
to this Grant shall be immediately forfeited and the Participant will not have
any rights with respect to the distribution of any portion of the Performance
Units, irrespective of the level of achievement of the Performance Goals. For
purposes of this Grant, the term “Cause” shall mean a finding by the Company, as
determined in accordance with the Amended Employment Letter Agreement between
the Participant and the Company that is dated March 26, 2012, that the
Participant (A) has breached his employment or service contract with the
Company; (B) has been convicted of, or pleaded guilty or nolo contender to a
charge of, fraud, embezzlement, theft, or other felony; (C) except as required
by order of a court of competent jurisdiction, has disclosed trade secrets or
confidential information of the Company to persons not entitled to receive such
information; or (D) has breached any written noncompetition or nonsolicitation
agreement between the Participant and the Company.

5. Time and Form of Payment with Respect to Performance Units. Unless an
election is made pursuant to Paragraph 6 below, the Participant will receive a
distribution with respect to the Performance Units earned as described in
Paragraphs 3 and 4 above within seventy (70) days following the earlier of
(i) January 1, 2017 (the “Distribution Date”), or (ii) the Change of Control
Date. The Performance Units will be distributed in shares of Company Stock, with
each Performance Unit earned equivalent to one share of Company Stock. Any
Performance Units not earned because of the failure to attain the Performance
Goals and service condition will be forfeited.  

6. Deferrals. The Participant may make an irrevocable election to defer the
Distribution Date (or further defer the Deferred Date (as defined below), if
applicable) of all of the Performance Units that are earned, plus dividend
equivalents earned on such Performance Units as described in Paragraph 7 below,
to a later date, provided that (i) the election shall not take effect until at
least twelve (12) months after the date on which the election is made, (ii) the
deferred Distribution Date cannot be earlier than five (5) years from the
original Distribution Date under Paragraph 5 above (or five (5) years from the
applicable Deferred Date, if a subsequent deferral of a Deferred Date is being
made), and (iii) the election must be made no less than twelve (12) months prior
to the date of the Distribution Date (twelve (12) months prior to the previously
applicable Deferred Date, if a subsequent deferral of a Deferred Date is being
made). To defer the Distribution Date, the Participant must elect to defer 100%
of the Performance Units, including corresponding dividend equivalents, earned
by the Participant under this Grant, as well as 100% of the other performance
stock units, including corresponding dividend equivalents, earned by the
Participant under the 2014 LTIP, and complete the deferral election form
provided to the Participant by the Committee. If the Participant desires to make
a further deferral, the Participant must make such election on a separate form
provided by the Committee for such purpose. Any such election shall be made in
accordance with section 409A of the Code and any corresponding guidance and
regulations issued under section 409A of the Code. Notwithstanding a
Participant’s election pursuant to this Paragraph, if the Change of Control Date
occurs prior to the Deferred Date, the distribution of the Participant’s earned
Performance Units, plus corresponding dividend equivalents, will be the Change
of Control Date. If a Distribution Date is delayed one or more times pursuant to
this Paragraph 6, the new Distribution Date shall be referred to as the
“Deferred Date.”

7. Dividend Equivalents. Until the earlier of the Distribution Date (or the
Deferred Date, if elected) or the Change of Control Date, if any dividends are
paid with respect to the shares of Company Stock, the Company shall credit to a
dividend equivalent account (the “Dividend Equivalent Account”) the value of the
dividends that would have been distributed if the Performance Units credited to
the Participant’s Performance Unit Account as of the date of payment of any such
dividend were shares of Company Stock.

2

--------------------------------------------------------------------------------

 

At the same time that the Performance Units are converted to shares of Company
Stock and distributed to the Participant, the Company shall pay to the
Participant a lump sum cash payment equal to the value of the dividends credited
to the Participant’s Dividend Equivalent Account; provided, however, that any
dividends that were credited to the Participant’s Dividend Equivalent Account
that are attributable to Performance Units that have been forfeited as provided
in Paragraph 3 and 4 above shall be forfeited and not payable to the
Participant. No interest shall accrue on any dividend equivalents credited to
the Participant’s Dividend Equivalent Account.  

8. Change of Control. Except as set forth above, the provisions set forth in the
Plan applicable to a Change of Control (as defined in the Plan) shall apply to
the Performance Units, and, in the event of a Change of Control, the Committee
may take such actions as it deems appropriate pursuant to the Plan and is
consistent with the requirements of section 409A of the Code.

9. Acknowledgment by Participant. By accepting this Grant, the Participant
acknowledges that with respect to any right to distribution pursuant to the Plan
or this Grant, the Participant is and shall be an unsecured general creditor of
the Company without any preference as against other unsecured general creditors
of the Company, and the Participant hereby covenants for himself or herself, and
anyone at any time claiming through or under the Participant, not to claim any
such preference, and hereby disclaims and waives any such preference which may
at any time be at issue, to the fullest extent permitted by applicable law.

10. Restrictions on Issuance or Transfer of Shares of Company Stock.

(a) To the extent permitted by Code Section 409A, the obligation of the Company
to deliver shares of Company Stock upon the Participant earning the Performance
Units shall be subject to the condition that if at any time the Committee shall
determine in its discretion that the listing, registration or qualification of
the shares of Company Stock upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance of
shares of Company Stock, the shares of Company Stock may not be issued in whole
or in part unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee.

(b) The issuance of shares of Company Stock and the payment of cash to the
Participant pursuant to this Grant is subject to any applicable taxes and other
laws or regulations of the United States or of any state having jurisdiction
thereof.

(c) As a condition to receive any shares of Company upon conversion of the
earned Performance Units, the Participant agrees:

(i) to be bound by the Company’s policies regarding the limitations on the
transfer of such shares, and understands that there may be certain times during
the year that the Participant will be prohibited from selling, transferring,
pledging, donating, assigning, mortgaging, hypothecating or otherwise
encumbering the shares; and

(ii) that any shares of Company Stock received by the Participant upon the
distribution of the earned Performance Units pursuant to this Grant shall be
subject to the restrictions set forth in the Company’s Stock Retention Program
for Executives and any applicable clawback or recoupment policies and other
policies that may be implemented by the Company’s Board of Directors or a duly
authorized committee thereof, from time to time.

11. Participant Undertaking.  The Participant agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Participant
pursuant to the provisions of this Grant.

12. Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Grant and the terms of the
Plan, the terms of the Plan will control. Except as otherwise defined in this
Grant, capitalized terms used in this Grant shall have the meanings set forth in
the Plan. This Grant is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) rights and obligations with respect to
withholding taxes, (ii) the registration, qualification or listing of the shares
of Company Stock, (iii) changes in capitalization of the Company, and (iv) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Grant pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder.  By
accepting this Grant, the Participant agrees (A) to be bound by the terms of the
Plan and this Grant, (B) to be bound by the determinations and decisions of the
Committee with respect to this Grant, the Plan and the Participant’s rights to
benefits under this Grant and the Plan, and (C) that all such determinations and
decisions of the Committee shall be binding on the Participant, his or her
beneficiaries and any other person having or claiming an interest under this
Grant and the Plan on behalf of the Participant.

13. No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company, including the right to any cash dividends (except as
provided in Paragraph 7), or the right to vote, with respect to any Performance
Units.

3

--------------------------------------------------------------------------------

 

14. No Rights to Continued Employment or Service. This Grant shall not confer
upon the Participant any right to be retained in the employment or service of
the Employer and shall not interfere in any way with the right of the Employer
to terminate the Participant’s employment or service at any time. The right of
the Employer to terminate at will the Participant’s employment or service at any
time for any reason is specifically reserved.

15. Assignment and Transfers. No Performance Units or dividend equivalents
awarded to the Participant under this Grant may be transferred, assigned,
pledged, or encumbered by the Participant and the Performance Units and dividend
equivalents shall be distributed during the lifetime of the Participant only for
the benefit of the Participant. Any attempt to transfer, assign, pledge, or
encumber the Performance Units or dividend equivalents under this Grant by the
Participant shall be null, void and without effect. The rights and protections
of the Company hereunder shall extend to any successors or assigns of the
Company. This Grant may be assigned by the Company without the Participant’s
consent.  

16. Withholding. The Participant shall be required to pay to the Employer, or
make other arrangements satisfactory to the Employer to provide for the payment
of, any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting and distribution of the Performance
Units and dividend equivalents. Any tax withholding obligation of the Employer
with respect to the distribution of shares of Company Stock pursuant to the
Performance Units that are earned by the Participant under this Grant may, at
the Committee’s discretion, be satisfied by having shares of Company Stock
withheld up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state, local and other tax liabilities.

17. Effect on Other Benefits. The value of shares of Company Stock and dividend
equivalents distributed with respect to the Performance Units shall not be
considered eligible earnings for purposes of any other plans maintained by the
Company or the Employer. Neither shall such value be considered part of the
Participant’s compensation for purposes of determining or calculating other
benefits that are based on compensation, such as life insurance.

18. Applicable Law. The validity, construction, interpretation and effect of
this Grant shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

19. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the Company’s
corporate headquarters, and any notice to the Participant shall be addressed to
such Participant at the current address shown on the payroll records of the
Employer, or to such other address as the Participant may designate to the
Employer in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

20. Taxation; Code Section 409A. As applicable, this Grant is intended to comply
with the requirements of section 409A of the Code and shall be interpreted and
administered in accordance with Code section 409A.  Notwithstanding any
provision to the contrary herein, if the Performance Units constitute “deferred
compensation” under section 409A of the Code, distributions made with respect to
this Grant may only be made in a manner and upon an event permitted by Code
section 409A.  To the extent that any provision of the Grant would cause a
conflict with the requirements of Code section 409A, or would cause the
administration of the Grant to fail to satisfy the requirements of Code section
409A, such provision shall, to the extent practicable if permitted by applicable
law, be deemed null and void.  In the event that it is determined not feasible
to void a provision of this Grant, such provision shall be construed in a manner
as to comply with the Code section 409A requirements. This Grant may be amended
without the consent of the Participant in any respect deemed by the Committee or
its delegate to be necessary in order to comply with Code section 409A. Unless a
valid election is made pursuant to Paragraph 6 above, in no event may the
Participant, directly or indirectly, designate the calendar year of
distribution.  Notwithstanding anything in the Plan or the Grant to the
contrary, the Participant shall be solely responsible for the tax consequences
of this Grant, and in no event shall the Company have any responsibility or
liability if this Grant does not meet any applicable requirements of Code
section 409A.

21. Severability.  In the event one or more of the provisions of this Grant
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other provisions of this Grant, and this Grant will be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

[SIGNATURE PAGE FOLLOWS]

 

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Grant, effective as of the Date of Grant.

AMERICAN WATER WORKS COMPANY, INC.

By:   George MacKenzie

logo [g20140507202442629103.jpg]

Its:   Chairman of the Board of Directors

5